On Application for Rehearing.
PUR CURIAM.
The plaintiff requests that a rehearing be granted on the ground that we did not pass upon his motion to dismiss the defendant’s proceedings in this court, for the alleged cause that the attorney for defendant, in applying for the writ of review, did not make affidavit that the defendant was absent, so as to warrant the attorney’s signing the affidavit. Having observed that the affidavit recited that the defendant was a corporation having its domicile outside of Caddo parish, and having no officer or representative in said parish, we gave no further consideration to the motion to dismiss the proceedings.
For the same reason, the rehearing is denied.